Citation Nr: 0318944	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  97-06 890	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for major depressive disorder from January 6, 1987.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 
September 1979, and from July 1981 to January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted service connection for 
stress reaction manifested by gastrointestinal dysfunction, 
with a depressive neurosis (later characterized as a major 
depressive disorder).  The veteran appealed the original 
noncompensable disability rating and has continued to 
prosecute an appeal for a higher rating.  The case was 
remanded to the RO in Columbia, South Carolina, for 
additional development in May 1998.  During the pendency of 
the veteran's appeal, his claims file was transferred to the 
RO in Winston-Salem, North Carolina.  The case is again 
before the Board for appellate review.

When the veteran's case was last before the Board, the issue 
of entitlement to a total disability evaluation based on 
individual unemployability (TDIU) was also on appeal.  The 
veteran was granted entitlement to TDIU by way of a rating 
decision dated in April 2003.  Notice of the rating action 
was provided that same month.  There is no indication in the 
claims folder that the veteran has expressed any disagreement 
with this rating action, although the one-year appeal period 
has not yet expired.  38 U.S.C.A. § 7105(b)(1) (West 2002); 
see Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement (NOD) regarding disability 
compensation level separate from prior NOD regarding issue of 
service connection).  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. § 20.200 (2002).  Since an appeal 
of the April 2003 rating decision regarding the grant of TDIU 
has not been developed for the Board's review, the issue is 
not for appellate review.


REMAND

The veteran's case was last remanded for additional 
development in May 1998.  While the case was in a remand 
status the veteran relocated several times with RO's located 
in Columbia, South Carolina, Buffalo, New York, and Winston-
Salem, North Carolina being involved in the post-remand 
development of his case.  

Most recently the veteran was afforded VA psychiatric 
examinations in March 2003 in keeping with instructions from 
the May 1998 Board remand.  Both examiners reported that the 
veteran was hospitalized for his psychiatric disability at 
the VA medical center (VAMC) in Salisbury, North Carolina, in 
October 2002.  However, the records from that period of 
hospitalization were not associated with the claims file.  

The Board notes that this claim has been on appeal since the 
veteran's original grant of service connection for a 
psychiatric disability in April 1988.  Nevertheless, the 
known existence of outstanding pertinent VA medical records 
compels the Board to remand the case to obtain those records 
for consideration of the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

As noted above the veteran's case has been on appeal since 
the original rating decision granted service connection for a 
psychiatric disability in April 1988.  The veteran's claim 
for a higher evaluation for his major depressive disorder is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In addition to the issue of staged ratings in this case, the 
Board noted in the May 1998 remand that the criteria used to 
evaluate service-connected psychiatric disabilities was 
amended in January 1988 (effective February 3, 1988) and in 
October 1996 (effective November 7, 1996).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  In this case, the veteran's claim for a 
higher rating must be considered under the criteria in effect 
from January 1987 (when he submitted his claim) to the 
present.  However, the Board cautions that if a revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002), can be no earlier than the effective date of that 
change.  

The Board notes that, while the veteran's case was in a 
remand status, an issue involving receipt of concurrent 
disability compensation was adjudicated.  Evidence of record 
shows that the veteran was originally granted service 
connection for chronic low back pain in May 1981.  He was 
assigned a noncompensable disability rating at that time.  

The veteran later suffered a back injury at his place of 
employment while employed as a federal government employee in 
1992.  The veteran required surgery to repair the injury and 
further surgery to attempt to reduce his level of pain.  
Ultimately, the veteran was given a disability retirement 
under the Federal Employee Compensation Act (FECA).  The date 
of retirement was effective from November 1992.

The veteran submitted a claim for a TDIU rating in June 1995.  
As part of the development of that claim, the veteran's 
service-connected back disability rating was increased to 40 
percent by way of a rating decision dated in October 1995.  
The veteran began receiving the increased compensation for 
his service-connected back disability at that time.

In August 2000, the Columbia RO notified the veteran that 
they were proposing to reduce his monthly compensation amount 
because he was in receipt of disability pay from the Office 
of Workers Compensation (OWCP) and VA for the same disability 
(back disability).  See 38 C.F.R. § 3.708 (2002).

The veteran and his representative attended an informal 
hearing on the matter at the Buffalo RO in March 2001.  The 
veteran's representative raised the issue of administrative 
error on the part of VA as the cause of the concurrent 
payment.

The Buffalo RO issued a decision and notice of the decision 
in April 2001.  The decision denied the claim for 
administrative error by noting that concurrent payments were 
statutorily barred and the overpayment could not be erased 
through a claim of administrative error.

The veteran submitted a statement in March 2002 that 
expressed disagreement with the April 2001 decision.  The 
veteran contended that he did not receive concurrent 
compensation for the same disability.  The veteran further 
maintained that he had never claimed that the two back 
disabilities were the same.  There is no indication that a 
statement of the case (SOC) has been issued in regard to this 
issue.

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment.  38 C.F.R. §§ 20.201, 
20.302 (2002).  He must therefore be issued a SOC in response 
to this timely notice of disagreement.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  An SOC should be issued on 
this issue unless the veteran's claim is resolved in some 
manner, such as by a decision review officer (DRO) review or 
a complete grant of benefit sought, or the claim is 
withdrawn.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in accordance 
with the provisions of 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
Specifically, the veteran must be 
contacted and requested to identify 
any sources of treatment for his 
service-connected psychiatric 
disability.  Any outstanding 
records, including those from the 
Salisbury, North Carolina VAMC, 
should be obtained and associated 
with the claims file.

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

3.  The RO should issue a statement 
of the case pertaining to the issue 
of creation of an overpayment for 
concurrent receipt of disability 
benefits.  If, and only if, a 
substantive appeal is timely filed, 
this issue should be returned to the 
Board.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

